UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4830


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KWAME LAWAN VEREEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:15-cr-00338-RBH-1)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, L.L.C., Columbia, South Carolina, for
Appellant. Alfred William Walker Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kwame Lawan Vereen pled guilty, pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea

agreement, to distributing cocaine and cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(C) (2012). The district court imposed the stipulated sentence of 60

months’ imprisonment. On appeal, counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), questioning whether Vereen’s sentence is reasonable.

Although notified of his right to do so, Vereen has not filed a pro se supplemental brief.

We affirm in part and dismiss in part.

       Generally, we review a defendant’s sentence “under a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). “However, not all

sentences are subject to appellate review.” United States v. Williams, 811 F.3d 621, 622-

23 (4th Cir. 2016). In this case, we lack jurisdiction to review Vereen’s sentence of

imprisonment because the district court sentenced Vereen in accordance with the terms of

his Rule 11(c)(1)(C) agreement, Vereen’s sentence is not unlawful, nor was it expressly

based on the Sentencing Guidelines. See id. at 623-25.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for review. We therefore dismiss Vereen’s challenge to

his sentence of imprisonment and affirm the remainder of the district court’s judgment.

This court requires that counsel inform Vereen, in writing, of the right to petition the

Supreme Court of the United States for further review. If Vereen requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may



                                            2
move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Vereen.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                            3